Treat, C. J. This decree cannot be sustained. The bill discloses no case for the interference of a court of equity. It does not call for a discovery of facts, to aid the complainant in his defence to the action at law. Nor does it seek to reform the conveyance. It does not allege that any mistake was made in the writing of the instrument. The complainant does not pretend that he executed the deed under the impression that it contained a reservation of the fence. On the contrary, he expressly states that he did not require the reservation to be inserted, because he considered it unnecessary. He sets up no mistake of fact, but simply a mistake of law. This ignorance of his legal rights will not avail him. He charges a fraudulent combination between the defendant and Gillis, to procure a conveyance of the land without any reservation of the fence. But he does not allege that he was induced by them representations or artifices to execute the deed in question. Such a general charge of fraud cannot be regarded. The only pretence for sustaining the bill, is, that the complainant was mistaken as to the legal effect of the conveyance. Courts of equity will, relieve parties against mistakes of fact, but not against mere mistakes of law. The decree must be reversed, and the bill dismissed. Decree reversed.